Russell, C. J.
The defendant having admitted the execution of the note sued on, and his refusal to pay the note, it was necessary, in order to absolve himself from liability thereon, that some such plea as is contemplated by law be filed under oath in defense to the action. The answer as filed and the amendment thereto were so indefinite as to the matters set up that it was not error to sustain the demurrers thereto. And the defendant’s purported defense having been stricken, the entering of the judgment in favor of the plaintiff was not error.

Judgment affirmed.

Complaint; from city court of Savannah — Judge Davis Freeman. March 1, 1915.
Wilson & Rogers, for plaintiff in error.
Anderson, Gann é Gann, contra.